EU response to the migration flows in North Africa and the Southern Mediterranean, in particular, in Lampedusa - Migration flows arising from instability: scope and role of EU foreign policy (debate)
The next item is the joint debate on:
the Commission statement on the EU response to the migration flows in North Africa and the Southern Mediterranean, in particular, in Lampedusa, and
the report by Fiorello Provera, on behalf of the Committee on Foreign Affairs, on migration flows arising from instability: scope and role of EU foreign policy:.
Member of the Commission. - Madam President, some honourable Members may be getting tired of me but I think this joint debate on migration flows is very timely. This will be both a general discussion of the role and scope of EU foreign policy, as outlined in Mr Provera's report, and an opportunity for me to inform you about how the EU is responding to the crisis in the Southern Mediterranean.
Let me start by thanking Mr Provera for his excellent report which I read with great interest. It is a very timely subject for discussion, as is the role that EU foreign policy should play with regard to the very complex and multi-faceted nature of migration.
Let me start by outlining some elements of the EU response to the crisis in the Southern Mediterranean and then move to the more general role of EU foreign policy. As you all know, we are faced with a situation in the Southern Mediterranean that has become very critical in recent weeks with regard to the migration flows involved. More than 400 000 people have been displaced since the outbreak of the changes in Northern Africa and in Libya. Most of these people are third-country nationals who have come to Tunisia or to Egypt. A majority of them have been repatriated to their countries but a few thousand are still there and I will come back to them in a little while.
Around 20 000 migrants, mainly from Tunisia and, to a lesser extent, from other African countries, have managed to enter the European Union irregularly, reaching the shores of Lampedusa and Malta. Both of these islands are therefore under strong migratory pressure. The European Union has already responded to these serious, but different, challenges in an effective and rapid manner, taking three concrete actions. Firstly, the Commission has mobilised EUR 30 million to manage the humanitarian emergency generated by the sudden inflows of migrants and refugees in the countries neighbouring Libya. With the assistance of funds provided on a bilateral basis by the Member States and other international donors, it has been possible to offer temporary shelter to migrants and refugees, to meet their basic needs, and to return them to their respective countries of origin.
Secondly, we have reacted to the irregular and mixed flows across the Mediterranean Sea. Frontex, with the assistance of several Member States, launched Joint Operation Hermes, aimed at assisting Italy in controlling vessels that carry migrants and refugees. What is more, Europol has deployed a team of experts to Italy with the aim of helping the law enforcement authorities to identify possible criminal networks involved in trafficking.
Thirdly, the Commission has tried to ensure that, in the very short term, the Member States exposed to the growing flows of refugees and irregular migrants could cope with the financial consequences of this displacement. We have rapidly identified EUR 25 million which could be mobilised under the External Borders Fund and European Refugee Fund if and when specific requests are made by the Member States. Only one request has been made so far, but we are ready to consider further urgent requests.
I believe that this first response has been comprehensive; it is clear, however, that we need to do more. We need to set up a more structured, sustainable plan able to cover the various dimensions of this phenomenon, based on solidarity between Member States and in full respect of the European Union's international obligations.
I have visited Egypt with the Hungarian Minister of Foreign Affairs, Mr Martonyi, and Tunisia with my colleague, Commissioner Füle, who is responsible for neighbourhood policy. This was partly in response to the conclusions of the European Council, which asked the Commission to liaise very actively with these two countries.
In the run-up to our June JHA Council, I intend to propose a package of proposals to the Commission in May that will address the EU approach in the area of migration, mobility and security with the Southern Mediterranean countries.
Several measures need to be taken in the short term. On the continuous and possible increase of flows of refugees coming from the Libyan territory, the following actions will be considered: an adequate level of funds needs to remain available to support the provision of humanitarian assistance. In this context, funds will have to be earmarked to meet the basic needs of the refugees, to facilitate their return to their countries of origin, when appropriate, and to support their successful social and professional reintegration back home.
Moreover, an increasing number of refugees fleeing Libya are third-country nationals who were residing in Libya as refugees or asylum seekers. These people, a few thousand, cannot be returned to their countries of origin. Resettlement needs to be considered. The Commission is ready to facilitate this process and calls upon the Member States to take responsibility and to engage in such resettlement efforts. There will be financial support for this, from the European Refugee Fund in particular. In this context, it is imperative that the Council and the European Parliament make an effort to rapidly achieve an agreement on the European Resettlement Programme. All three institutions are in agreement on the political aim of this; we must find a way out of this institutional deadlock.
It is also urgent to develop a regional protection programme encompassing Egypt, Libya and Tunisia. Under the thematic programme for cooperation with third countries, the Commission has plans to allocate EUR 3.6 million to support such a programme. The deployment of EASO teams to the Member States affected by these flows will also be considered, with a view to helping the authorities screen the asylum seekers.
Finally, in the event of a massive influx of displaced persons and if the conditions foreseen in the directive are met, the Commission would be ready to consider making use of the mechanisms foreseen under the 2001 Temporary Protection Directive so as to provide immediate protection for these people on the territory of other EU Member States. The intention would be to give breathing space to the national asylum systems and to promote voluntary solidarity measures between Member States.
With regard to the continuous inflows of irregular migrants coming from the Southern Mediterranean, which could increase, the Commission believes that Joint Operation Hermes, coordinated by Frontex, should receive additional resources from Member States. Frontex will stand ready to provide logistical and financial support to assist the Member States concerned, to organise return flights, and to deploy Rapid Border Intervention Teams if they wish.
It is essential that the competences of Frontex are strengthened rapidly and more effective tools are put at its disposal. The amended regulation establishing the Frontex agency should be adopted by the Council and the European Parliament as soon as possible.
Specific projects are also being prepared by EU services and will shortly be launched, in partnership with the countries concerned, starting with Tunisia and Egypt. The aim is to enhance their capacity to control their borders - in cooperation with the relevant authorities - to fight against criminal organisations promoting the smuggling of migrants and people trafficking, to facilitate readmission and social and professional reintegration, and to identify and register migrants entering the territory and treat them in accordance with international standards by offering asylum to those in need of international protection.
These measures represent the immediate answer to the situation. However, we also need to implement long-term, sustainable programmes. With my partners in Tunisia and Egypt, we discussed bringing in working arrangements on a variety of issues covered under the Mobility Partnership. This could take the form of a new tailor-made EU approach, considering each country on its own merits, and taking into account the EU's overall foreign policy with a given country.
Partnerships could cover everything from visa facilitation, under certain conditions and for specific categories, labour migration, preventing irregular migrant flows, setting up asylum systems, readmission, law enforcement, return, etc. We agreed with the two countries' interior ministers to set up a working arrangement and to start identifying what we can do together.
I am convinced that this coherent EU foreign policy approach will help to set up a long-term system to address migration flows and this brings me to Mr Provera's report. Protracted, long-standing conflicts and humanitarian crises in regions, such as the one we are talking about, are important factors fuelling South-South migration and migration towards the EU. Our main global challenges, such as migration, fully underline the importance of developing a comprehensive approach linking security, stability, crisis management and development.
As the report suggests, such an approach must be based on a strong human rights approach, notably with regard to migrants' rights. Special attention must be given to the situation of vulnerable groups. We share the view that it is crucial to put in place more long-term, sustainable cooperation programmes to address migration, mobility and security, in combination with the promotion of democracy, the rule of law and good governance with third countries.
This approach should be tailor-made, as I have described, looking at each country on its individual merits. This comprehensive approach fits in with other policy processes such as the nexus between security and development, which is mentioned in both the European Security strategy and the European Consensus on Development.
We have to mobilise the full range of policies and instruments at our disposal with regard to poverty eradication, early-warning systems and preventive diplomacy, humanitarian aid, crisis response actions, including sanctions, crisis management missions and post-conflict reconstruction and peace building.
This report is therefore very timely, as the EU currently has to deal with a crisis. But it also represents a possibility to start something new, the possibility to support the fantastic new democratic forces that are emerging: there is a great willingness to reform countries, especially in Tunisia but also in Egypt.
The Global Approach to Migration, as an external dimension of the EU's migration policy, is to be based on a genuine partnership with third countries. This is mentioned in the Stockholm Programme and the Stockholm Action Plan and we will provide further initiatives in the Global Approach to Migration presented this autumn. The aim is to define the objectives of the approach more clearly and in more strategic terms. It will propose priorities, principles and concrete measures but will also look more closely at the link between migration and development and between migration and climate change, for instance.
I know that you are all willing to discuss different elements of this. It is a complex and very difficult issue which demands a great deal of time and effort to assess properly. It is also very event-driven and it changes almost by the hour. So far, the Commission has tried to be constructive and to address this in a very comprehensive and inclusive way. I look forward to taking your questions.
Madam President, ladies and gentlemen, this tragically topical own-initiative report was first drawn up more than a year ago to assess the phenomenon of immigration and its structural causes in a pragmatic and balanced manner, regardless of political or ideological prejudices.
We wanted to investigate the role of foreign policy and its ability to have an effect on the deep-seated causes of immigration, beyond humanitarian or emergency causes. Wars, ethnic tensions, persistent climate change, human rights violations, a lack of civil and economic liberties, endemic corruption, a lack of institutional representatives of citizens' needs, such as trade unions, associations, political parties: the set of all these elements represents the field of deployment of European foreign policy and resolving these problems will remove many of the reasons that cause millions of people to emigrate.
No development cooperation policy can be fully effective without tackling the causes of instability in migrants' countries of origin. This involves regional cooperation with both with the country of origin and the country of transit, including through bilateral agreements. The Millennium Development Goals are already very ambitious, but certainly will not be achieved without political stability and without implementing effective mechanisms for preventing conflicts and maintaining peace. The global reach of this policy and its holistic approach require clear ideas and substantial financial resources that are difficult to come by in this moment of crisis.
It is therefore advisable to coordinate the actions of the Union with those of other major powers such as the United States to avoid duplication of funding in the same areas or dispersal of financial resources, as has often happened in the past. A global phenomenon must be dealt with by a global policy. We must lead the migrants' countries of origin to democracy and good governance by making available our values and our experience.
Under the European Neighbourhood Policy, we should offer an economic agenda that can increase levels of employment and trade agreements that can generate real economic development consistent with market laws. Commissioner Füle and the High Representative, Baroness Ashton, drew attention, with the slogan 'more for more', to the concept of conditionality of aid which aims to reward countries that are most actively setting out on the road to democratic reforms and respect for human rights. This is consistent with our European values, effective for development and - if you will allow me - morally fair to taxpayers.
I would like to conclude by stating that a European policy for the management of large migration flows should go hand in hand with acceptance of the concept of 'burden sharing', in line with the duty of State solidarity under Article 80 of the Treaty, because no country can face up to an emergency of enormous proportions by itself.
Finally, I thank Commissioner Malmström for her support for some or many points in this report, and I hope that Europe can actually work with Italy to address a phenomenon that has an international dimension and that affects every one of us.
Madam President, I would like to begin by thanking the rapporteur for the productive cooperation I received while drafting this report.
In relation to the particular subject we are debating today, the exodus of people from the Mediterranean region is not only a problem for the countries in this area, as the entire European Union has a responsibility to resolve this urgent humanitarian situation. This is a specific situation which we were not anticipating when this report was drafted. The view of the Committee on Development is that the priority must be to tackle the humanitarian situation and provide aid to the refugees. However, we cannot accept the extremely populist solutions suggested whereby the citizens of Lampedusa were promised that immigrants would be got rid of within 60 hours. Evacuations to the mainland region followed, but after the destination regions refused to accommodate the camps, repatriation got under way.
I find it unacceptable that France and Germany have refused to take some of the refugees and that the Italian Minister for the Interior is threatening to grant temporary residence permits, which would allow thousands of immigrants to move around the European Union. These are not constructive and inclusive responses, in keeping with Member States' commitments. Neither selfishness nor forced solidarity feature among the values on which the European Union has been built. This is why I believe that we must insist as firmly as possible on dialogue and cooperation in order to identify common solutions to this serious problem.
rapporteur for the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - Madam President, migration is not only happening from everywhere else to Europe. In fact, most migration happens outside Europe, within countries or regions on other continents.
Currently, Pakistan and Syria are the countries that are hosting the most migrants - we should not forget that. There are various reasons for migration: war, conflict, poverty, discrimination, violence and persecution, family, climate change and many more. We should address these issues and we should fight the push factors rather than the migrants themselves. In order to fight those push factors, we need a good development policy and, there, conditionality will not help much.
We need to revise policies that go against our development goals, as sometimes happens in trade policy and agriculture. But we also need a good policy on democracy and promoting human rights. In the past, the Community and the Member States have cooperated with third countries on stopping migrants and not on human rights. The Commission had been negotiating an agreement with Libya to give support and aid to Libya so that Gaddafi would stop migrants. Now is the time to change that. I am very happy to hear that you agree with me that we urgently need to change to a more human rights-based approach. We should not forget that stability is not the only thing people want and need. Stability without democracy is not a sustainable way forward. Stability plus poverty does not offer any prospects. Stability is important, but it is not the only thing that matters.
We must not close the doors to the few migrants worldwide that take the road to Europe. We need a common asylum system that gives efficient protection to those in need and we also need to protect conflict migrants. We need fair access to legal migration that gives migrants proper social rights. We need to find a way to protect climate migrants, as they have to flee because we cause climate change. We also need to revise our visa and border policies from a human rights perspective.
We should not be scared of migrants. They are people like us, often in dire need, looking for a better life and peace and prosperity. Is that not what the EU was founded for?
So I ask the Commission: will the common asylum system be put in place? Whatever happened to the Blue Card Regulation? And how will you ensure that Article 208 of the Lisbon Treaty, namely, the principle of not harming our development goals, will be fully implemented?
Madam President, Commissioner, ladies and gentlemen, thank you, above all, for the commitment you have made in putting together this package of measures, which I believe sends out a political signal making it clear that this is not Malta's problem, this is not Italy's problem, this is not Spain's problem: this is a European problem.
I think that this is the thrust of the references you made to the solidarity between Member States and the European Neighbourhood Policy, the desire to promote adequate funding for the humanitarian emergency, assistance, repatriation and training, to intervene in the topic of asylum seekers, to draw up a programme that breaks the impasse, the sacrosanct reference to Directive 2001/55/EC, and the desire to strengthen the Hermes operation. All this is truly a sign of a European desire to challenge the apathy and the inconsistency of many months.
At the same time, allow me to explain what lies at the heart of our concern. We are not primarily concerned about the 20 000 who arrived in Lampedusa. We are concerned with the political fact that this represents. For example, what happened in 1989, with the implosion of the Eastern system and the fall of communism, was a great burden, for example, on German and Austria, but then they found European solidarity. An attempt was made to respond politically to that challenge and offer a road map, which resulted in the integration of many countries and many peoples, who are now in this House.
We do not expect much. There are no grounds for integration of the Mediterranean, but there are grounds for a neighbourhood policy finally worthy of the name, for a European Mediterranean strategy finally worthy of the name. This is what we are asking of Europe. I believe that what you said is along those lines.
I would like to request, on the subject of Directive 2001/55/EC, for example, that in addition to referring to it as you did, the Commission should come up with a real proposal to bring to the Council, that it should be voted in by the Council with a qualified majority, and that this should lead European countries to an unavoidable understanding that the problem of immigrants is a European problem and an understanding that the problem of protecting immigrants is a European problem that we can no longer evade.
Madam President, Commissioner, I also took part in the last debate in the Chamber on this very topic and I can only regret that, as only some of the proposals made in that debate have been taken into account, we have the numbers and the situations we are seeing today, specifically in Lampedusa.
We are aware of Mrs Malmström's help and the efforts she is making, as Commissioner for the Home Affairs portfolio, to strengthen the European Borders Fund, the European Return Fund and the European Refugee Fund and, of course, running the European Agency for the Management of Operational Cooperation at the External Borders of the Members States of the European Union.
However, this crisis in the Mediterranean clearly shows that the issue is not only one of the credibility but of the viability of the European common immigration policy, which aims for an area of freedom, security and justice, in line with Articles 67 to 89 of the Treaty on the Functioning of the European Union. The upshot of this is that this transformational challenging European foreign policy, challenging the viability of that strategy for the Mediterranean, of that association for the Mediterranean, poses a particular challenge to the humanitarian impact and significance of Europe in the handling of the humanitarian impact of displaced persons and potential asylum seekers and refugees.
Consequently, I should again like to stress that one function of this debate should be to break, for once and for all, the deadlock on the asylum package; to call attention, for once and for all, to the need to implement and ensure compliance with Directive 2001/55/EC on measures for displaced persons in the case of humanitarian emergencies and massive, unforeseen, flows of emigrants. In addition to this, it should also, and most particularly, be to create a solidarity policy, above and beyond the directive, to bring into effect that solidarity clause that was again written in to the Treaty on the Functioning of the European Union and which should be applied when we are faced with situations like this one.
For, indeed, we must be aware that neither Italy, nor Spain, nor Greece, nor any of the border countries on the Mediterranean, are in a position to tackle these problems on their own.
Furthermore, I am struck by the fact that there has not yet been any call, or request for the activation of Article 5 of that directive to apply that solidarity clause in line with the Treaty. We should obviously use this opportunity to provide a dignified and supportive response to an issue which is, as is the Mediterranean, a distinctively European issue.
Madam President, we hear many people express concern about migration today. People are quite simply afraid of mass immigration to Europe following the major events in North Africa recently. These events are sure to be followed by migration flows. It has already started and it is sure to continue. It is inevitable that people will flee from instability and violence, particularly from the current situation in Libya. Hitherto, however, the migration flows have been more horizontal than vertical and primarily concern Tunisia and Egypt, but thousands of people have also arrived on the small Italian island of Lampedusa and this is really putting the solidarity between our Member States to the test. Worryingly enough, the EU Member States have so far not passed this solidarity test and do not seem to be willing to stand by one another in difficult times.
The Group of the Alliance of Liberals and Democrats for Europe believes that the most important thing we can do right now is to implement the Asylum Directive. The answer in the slightly longer term is the preparation of a common European asylum policy that is worthy of the name. This will, among other things, provide the opportunity to temporarily stop the transfers of asylum seekers under Dublin II when a Member State, for whatever reason, is extremely overburdened. With solidarity also comes responsibility. Every Member State must now respect and apply the directive that aims to harmonise the protection of people who are fleeing and, before 2012, develop a sustainable European asylum system. We have committed ourselves to implement this and we must do so and we must do it in a spirit of solidarity, with respect for international commitments for the common safety and stability of everyone.
on behalf of the Verts/ALE Group. - Madam President, I am very pleased that the Commissioner reminded us that the overwhelming amount of movement in the region has been in North Africa itself. The UNHCR estimates that over 400 000 people have already left Libya. That is something that, having listened to the debate on the Procedures Directive earlier, some of our Members would do well to remember: the majority of people are moving within North Africa.
We very much welcome the support given to the UNHCR and other bodies in assisting those displaced. A lot of concern, however, has been voiced at the pressure on Malta and Lampedusa, and quite rightly. It is significant, but not equivalent to what is happening in Tunisia and Egypt. However, there is growing concern about what is happening to minors - unaccompanied or separated at arrival. There is concern that they are not being properly supported or identified. We hope that the Commission will look at their situation and at the situation of those others considered particularly vulnerable at this point.
We also welcome the willingness to consider using the Temporary Protection Directive. Could the Commissioner please outline what criteria she will be using in making that assessment as to whether to bring forward a recommendation?
Madam President, Commissioner, refugees have been received in Lampedusa under appalling conditions, without food or toilet facilities: under conditions that are really inhumane. The detention centre is currently closed, with non-governmental organisations, journalists, and possibly even members of parliament not having access to it. The Italian Refugee Council is requesting that temporary protection orders be granted for these refugees, under the terms of Directive 2001/55/EC, and you approved this application, Commissioner. I thank you for your intervention, as this application was wide-ranging and comprehensive. There are things we agree with, and there are things with which we do not agree. However, there is also a name for what is blocking this comprehensive action: the hypocrisy of the Member States.
You have spoken, Commissioner, about reaching a codecision on resettlement. As a rapporteur, I can say that Parliament is ready to look at any idea that the Council brings to the table. However, we have been waiting for a year and a half, and we have not heard a single idea about resettlement. It is this hypocrisy by the Member States that allowed Colonel Gaddafi to sweep refugees and immigrants under the carpet for years while they were selling him arms. That is why all the talk about the current lack of resources is also entirely hypocritical. In 2009 alone, European Union countries earned EUR 343 million from arms sales to Colonel Gaddafi, while the initial amount they made available for receiving refugees from the Arab revolutions was EUR 3 million: one hundred times less. I think that this difference says it all.
Madam President, ladies and gentlemen, Lampedusa has been invaded by tens of thousands of North Africans that the island will never ever be able to accept. Italy has, for weeks, been targeted by hundreds of boats of illegal immigrants. If we do not react together, if the EU does not react, the migratory wave of displaced people will continue.
The illegal immigrants who have arrived in recent months must be sent home; there is no alternative. However, apart from a few words of solidarity, the Italian Government has been left alone to handle this biblical exodus of such unforeseeable dimensions
Where is Europe? Until now, Brussels has been guilty of hiding; my fellow citizens can no longer stand its shameful behaviour. Europe has left Italy alone to face the unprecedented emergency. Europe should instead assist Italy in the repatriation of illegal immigrants and must also support the efforts of the Italian Government to prevent thousands and thousands of people from continuing to leave, mainly from Tunisia.
The Libyan refugees are a different matter: Europe should support Italy in the identification and logistics management operations, but, above all, must work to ensure that refugees are hosted in all Member States. The reception of those fleeing from the war cannot be the burden of Italy alone. It is time to stop talking. The European Union needs to make its presence felt. We cannot accept the fact that Italy is filled with illegal immigrants, while France rejects them so shamefully. The illegal immigrants should be sent back home, while all Member States must now commit themselves to receiving the Libyan refugees.
(NL) Madam President, what we are now witnessing in Lampedusa was described and predicted as early as in 1973 by the French writer, Jean Raspail, in his prophetic novel The Camp of the Saints. The only difference is that reality is surpassing fiction.
Europe needs to take control of this situation instead of just letting it happen. It is absurd to first applaud regime change in Tunisia and Egypt and to then immediately accept migrants en masse, or, more precisely, so-called refugees, from those countries. Everybody knows that virtually no one on those boats, which are mooring in Lampedusa, is eligible to be recognised as a political refugee. However, those people are now being allowed into European territory and, with the support of all kinds of subsidised groups, human traffickers and expensive lawyers, they will be starting procedures, drawing them out as long as possible and, if need be, going underground if they are not recognised as refugees.
Judging by current events, Frontex is not protecting the external borders of Europe; it is treating them as a sort of welcoming committee. Those boats should be escorted back to the places they are coming from and genuine refugees should, as far as possible, be accepted in their own region instead of in Europe. It is also of fundamental importance that a number of international conventions are adapted to the needs of today.
(ES) Madam President, I would like to speak and to use this debate to talk about a fundamental issue: the emergency. They cannot cope alone.
The root of this problem is, as everybody knows, in the unstable situations in Tunisia and Egypt, and the war in Libya. However, there is no limit to how long it will last: unfortunately, it will last a worrying length of time. We therefore need to decide how we can use our common policies to manage the emergency, because they cannot cope alone.
In my opinion, Madam President, Commissioner, solidarity with the victims and solidarity with the host states and regions must be our priority.
We have instruments that we are not using properly. We have four funds. Mrs Malmström told us clearly and briskly about sums that strike me as ridiculous. She spoke of EUR 30 million, EUR 25 million on request, etc. However, our four funds, the Refugee Fund, the Return Fund, the External Borders Fund and the Integration Fund, total almost EUR 3 billion within the scope of the financial perspectives.
Mrs Malmström, it seems to me that these funds should be used for emergency situations, because we need to have the ability to use them and modify them. Our limitations in terms of collaboration and solidarity are symbolised by the fragility that the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union has demonstrated with the Hermes Operation. The arrival of increasing numbers of people fleeing the war and fleeing from desperation highlight how limited this capacity is. They cannot cope alone.
Who can cope? The European Union has the necessary solidarity to meet the requirements of this emergency in real time.
(PT) Madam President, the Provera report could not have come at a more challenging time. Tunisia and Egypt, countries with enormous economic problems, have already opened their doors to more than 400 000 refugees from Libya. Despite this, European governments have chosen to whistle in the wind and ignore the 20 000 people amassing in Lampedusa in sub-human conditions. The revolutions in North Africa have made it even more pressing for European Union Member States to fulfil their humanitarian obligations to take in refugees, and to set out a new migration policy based on solidarity, and on the other fundamental values and principles of the European Union. The closed door and forced return policies used by some Member States over the last few years in relation to their Mediterranean neighbours may have prevented some migrants from reaching Europe, by means of increased controls within North African ports, patrols in the Mediterranean and even some more brutal methods, such as electric shocks. However, this has been at a scandalously high cost: the rights of migrants and refugees, forcibly returned to regimes such as Gaddafi's.
The current emergency requires the adoption of a common asylum system, with shared responsibilities including a temporary protection mechanism and much more resettlement on offer. We need a new migration strategy that takes into account the original causes of migration, such as poverty, discrimination, conflict and political repression, among other things. Without this, traffickers will always manage to find alternative routes. The promotion of human rights, democracy and sustainable development therefore need to become a real strategic priority within the European Union's foreign policy, and within development programmes for the Mediterranean and beyond.
(IT) Madam President, ladies and gentlemen, the emergency situation is teaching the European policy on asylum and immigration a serious lesson It is again evident that the EU does not have a legislative and operational framework that enables it to cope with extraordinary but not unforeseeable events, such as the events of recent months in North Africa.
Lampedusa, Italy and Southern Italy are paying for these mistakes, but the main ones to pay are the refugees who are received in such an inhumane manner. Despite Article 80 of the Treaty on the Functioning of the EU and the principle of equitable sharing of solidarity, all the countries are actually concerned only with their own affairs and the attitude of France, which shares a border with Italy, is unacceptable in the current European scenario. In this regard, I urge the Commission to consider the possibility of seeking an explanation from the French Government.
For years, the EU has entered into agreements with third countries run by dictatorships, funding their activities and putting business interests before democratic requirements. Europe has remained silent before the Libyan raids: does it also intend to remain silent in the face of the unsustainable situation of the tent camps?
Of course, we all agree that we cannot make deals with Colonel Gaddafi, yet, a few months ago, I did not hear any objections to the Italy-Libya treaty, which has led to the immigration issue being addressed in the most inhuman way. Today, President Berlusconi tried to use the same approach with Tunisia, offering money. Perhaps, though, the new Tunisian Government has learned its lesson.
Yet, like it or not, it is the responsibility of the EU and the 27 Member States to take action, bearing in mind the overriding priority of international solidarity and the protection of human rights. For this reason, I hope that the European Commission proposes the introduction of the emergency procedure laid down in Directive 2001/55/EC on temporary protection as soon as possible, and that this proposal is adopted by the Council in the near future, because otherwise it will be in vain.
I also call for a parliamentary delegation, not a delegation of political groups, to be sent to Lampedusa to verify both the humanitarian conditions of the immigrants and the non-refoulement principle.
(FR) Madam President, this report is sensitive, and I must criticise its title. The use of the words 'migration flows' sets the tone: it gives the impression that migrants are commodities or invaders.
These are historic times for the peoples of the Southern Mediterranean and us, but the fear of mass immigration is preventing the EU and the Member States from creating a new dynamic.
The recent democratic movements in the South have helped make us aware of our contradictions. They have demonstrated once again the inconsistency and lack of vision of our obsolete and out-of-touch cooperation policies. It is high time the European Union implemented a migration policy that is consistent with our values, that recognises that we live in a world in which people are mobile, a world in which human beings move around.
To continue to talk about migration flows is absurd and goes against our humanist values. If we Europeans want to be major players in the world, then we have to change our approach and work towards creating a solidarity-based Union for the Mediterranean; we cannot do so without revising mobility policy, or what is today referred to as migration policy. We must meet the expectations of the peoples of the South.
The fear of immigration must no longer guide our policies. Strengthening border controls must no longer be our main motivation in implementing cooperation agreements, as it was in the case of Libya.
We must review the conditions necessary for any signing of agreements on the movement of persons involving readmission agreements, so that we respect human rights. Our actions are still characterised by a security-driven approach to mobility, which goes against our values and the requirement we have to protect populations. The scandalous position adopted by Mr Berlusconi and Mr Guéant must be vigorously denounced.
Commissioner, what kind of policy must we adopt in order to establish a true Union for the Mediterranean, one in which we show solidarity with the peoples of the South, who today feel scorned by us?
(FR) Madam President, the Confederal Group of the European United Left - Nordic Green Left will not be voting for this report. It does admittedly contain some positive points, but they are constantly contradicted by the practices of certain Member States, including my own country.
This report refuses to see that migration is primarily a South-South issue. The failure to recognise this means that tensions will simply increase and will plunge a number of those countries a little further into poverty.
True, the European Union cannot accommodate all the destitute people in the world, but it is in no danger of having to do so; the figures are there to prove it, regardless of the fuss some people are making. The European Union cannot accommodate all the destitute people in the world, but it should make a contribution that is in proportion to its wealth, its needs and the damage that it has caused and that is still being caused today by some of its companies, which are plundering those countries' resources. This report remains in the tradition of this inward-looking fortress Europe, in defiance of its own interests, particularly its demographic ones.
No, the European Union has not learnt from the revolutions taking place in the Arab states. It is not showing solidarity. In the space of a few days, the Tunisians have accommodated more than 100 000 Libyan refugees in exemplary conditions. No, Commissioner, Europe's talk is no match for the problems facing the world. It will only fuel the xenophobic policies of certain Member States, and I regret that.
(IT) Madam President, ladies and gentlemen, first of all, I should like to thank Commissioner Malmström for her hard work week after week in dealing with this epic disaster - because that is what it is.
Comments have been made, not only in this House, in an attempt to reduce and make light of what our government, our country and our people have had to face. It has been, and continues to be, an emergency -humanitarian and otherwise - of exceptional dimensions. I believe that our government, and especially our people, have really come out of this well in terms of international public opinion. The people of Lampedusa behaved remarkably in firstly welcoming the migrants and then helping them out of their own pockets, and then, at a certain point, they said 'we cannot do this any more', because in addition to the human rights we discuss every day in this House, we must also consider the rights of peoples, including their right to maintain their identity, their activities and, naturally, not to be invaded.
The migrants also include illegal immigrants, criminals released from prison. This rightly concerns the countries that must accept them. Furthermore, when the migration takes on the dimension - I repeat - of an invasion, we need to face up to the issue.
We are one hundred per cent with our people, no ifs or buts. The European Union must stand up and take note, Commissioner. In addition to human rights, we must consider our rights, the rights of indigenous peoples. For this reason, we fully endorse the efforts being made by Italian Government at the moment in Tunisia, because compared to the modest figures announced by the Commissioner, the Italian Government is offering Tunisia a lot. A lot is being done and we are confident we will achieve tangible results
However, we must move from words to deeds and Frontex is not doing what should have been done to put an end to this hateful traffic, because this traffic is the shame of the Mediterranean and the European Union is partly responsible. Therefore, I say put a stop to people trafficking and I say yes to a Marshall Plan for these countries.
(DE) Madam President, Mrs Malmström, it is well known that people from over-populated, under-developed countries risk their lives every day because the EU, with its pseudo-humanitarian ideas, has not made it clear that the rules that apply to migrants are not the same as those that apply to refugees.
According to the Geneva Convention relating to the Status of Refugees, refugees are, as we all know, people who, owing to well-founded fear of being persecuted for reasons of race, religion or political opinion, are outside the country of their nationality. However, this definition does not apply to the vast majority of people who flood into Europe on a daily basis. Regardless of the situation in their home country, they just want to go somewhere in the EU - to the land that, in their mind, is flowing with milk and honey - in order to try their luck here and usually only in order to be included in our social systems. This may perhaps make sense in their eyes, but as members of the European Parliament, we have to serve the interests of Europeans. This certainly does not include permanently supporting millions of economic migrants who, with a lack of training and qualifications suitable for our labour market, are simply not much use to us.
It would also be extremely unfair to countries like Tunisia and Libya in particular, which are only just freeing themselves from dictatorial regimes and starting out on the road to democracy and which will need all the strength they have to rebuild their own countries. These people must develop their own countries.
Since the end of the Ben Ali dictatorship, Tunisia has been a free country. This situation must also be taken into consideration here in the EU in the discussions about how to deal with the mass influx of people from North Africa. Therefore, all economic migrants should, in my view, be sent back even before they reach Europe. They should not even be allowed to arrive in Lampedusa, and the EU agency Frontex should be given the appropriate powers by us to ensure that they do not.
(IT) Madam President, Commissioner, ladies and gentlemen, we have heard a series of measures and initiatives that are certainly reassuring and also along the lines requested by the Italian delegation in the meeting that we had last week together with the head of the delegation with President Barroso: more solidarity, more means, more specifics and more incisive action for Lampedusa, Malta and all the States that are exposed to exceptional migratory pressures that can only be tackled through European governance.
These reassuring statements are naturally consistent with our thoughts on the application of Article 5 of Directive 2001/55/EC. We trust that this can be brought before the Council within an entirely reasonable timeframe. A more coherent European Neighbourhood Policy, based on results and on a policy of primacy in favour of border regions that can spend resources to ensure that their own young people can achieve work and growth opportunities in their own lands. A better and more adequate operational plan for Frontex, which has actually made itself useful by carrying out joint patrols during this exceptional stage. We believe that the section on funding for migration allows for the possibility of further action due to the exceptional state of affairs of which everyone is now well aware.
Commissioner Malmström, we have not mentioned countervailing measures. Commissioner Hahn is not with you, and it would probably have been helpful if he had been. A review of Structural Funds, a policy that takes account of an exceptional situation, the reduction in attractiveness, the penalising of the attractiveness of the region of Sicily with regard to fishing and tourism, for which Lampedusa and Sicily must somehow be compensated.
One hundred and fifty thousand Egyptians have returned to Libya, but this migration issue does not end here. For this reason, we must act very firmly through a strong and decisive European policy and we trust that you and President Barroso can develop that strategy through a comprehensive migration plan. We cannot wait for any more measures and we are confident that by the end of this month, Europe will come up with a migration plan, in the interest of the long-awaited solidarity that we want to see put into action at last.
Madam President, first of all, when I hear some - not all - of my colleagues who are taking part in this debate, they refer to migration as something which is not currently taking place, but as something which is going to take place.
A human tragedy is actually taking place as we speak in this House. In many cases, we are talking about whether we agree or disagree, but one thing that we should be in agreement about is that this tragedy, which is on our doorstep - a few hundred kilometres from the European Union's southern frontier - is taking place right now, and will continue to grow. Yet we continue to debate, even when there is a tool - Council Directive 2001/55/EC - which, on a recommendation from the Commission, can be set in motion by the Council.
How are we going to measure whether the influx is high, not high or high enough when it is all over? The European Union has to decide whether it wants to act or react. We react when things have already occurred. Let us not be the man of yesterday. Let us be today's institution.
Madam President, efficient management, coherence, solidarity, responsibility: these are supposed to be the foundations of an EU common immigration policy. Contrast this with the actual record of the EU over the last decade, which deserves a score of about three out of ten. This is not the fault of the Commission, which has produced a stream of policies and proposed laws, but largely of the Member States. It is time to get off the reactive and chaotic back foot and onto the proactive, well-managed front foot. Maybe we could benefit from looking at a country like Canada, and especially its policies on legal migration.
My own state, the United Kingdom, has stood apart from any idea of a common policy. I regret that, but when so many of those interviewed in places like Lampedusa say they want to move on quickly northwards and often specifically to the United Kingdom, it does not help persuade my country, which has had very large immigration itself, to lift its border controls.
I believe in solidarity. I believe that the Temporary Protection Directive should be invoked now. However, there does have to be responsibility on all Member States - those in the north and also those in the south - to properly implement EU law on the reception of migrants and on the processing of claims with financial and other help, and also on integration and the enforcement of labour laws. Solidarity and responsibility has to be a two-way street.
(FR) Madam President, I do not think that we can welcome the revolution in Tunisia, on the one hand, and demand that the country implements the border control policy that existed in the days of the Ben Ali dictatorship, on the other. I think we should stop putting pressure on the Tunisian Government, which has many other matters to attend to: its own refugees - as has been said - and overseeing its democratic transition process.
The situation, then, is a new and exceptional one, and this should perhaps enable us to think up appropriate solutions while at the same time showing solidarity. Baroness Ludford is right - that is what is definitely lacking the most within the European Union. I think that the work of the European Commission, and of Parliament, could consist firstly in declaring a moratorium on the return of Tunisians, because that really is improper and inappropriate. We should also grant exceptional permission to reside to Tunisians who have already arrived in France and Italy, guarantee access to Europe to people seeking protection, and refrain from taking any steps or concluding any agreements that might get in the way of that protection, apply the provisions - as has been said - of the 2001 directive to all those eligible to take advantage of them, and accommodate refugees present at the border between Tunisia and Libya as part of the resettlement process.
Next, I believe that we must think about forging cooperative links with these future fully democratic countries, so that Tunisians can come and work, study and travel perfectly legally, so as to create real channels of mobility between the two shores of the Mediterranean.
(Applause)
(ES) Madam President, I believe that Lampedusa has become a symbol of the inhumanity of the European Union's immigration policy. This is not a just an immediate problem; it is a structural problem.
I remember 14 February 2009, during the previous parliamentary session. I went to Lampedusa with a delegation from my parliamentary group. It was a journey into hell; into hell, I say! That migration policy was not based on the understanding that emigration is a right and not a crime, and it did nothing to guarantee the sacred principle of the right to request asylum.
In Lampedusa, in 2009, nothing was done to identify people or to process asylum requests until the people did what they had to do: rise up, mutiny, because they were living like animals.
Between 2009 and 2011, nothing has changed. In fact, it could be said that something did change: President Berlusconi signed an agreement with Colonel Gaddafi in spite of the fact that Colonel Gaddafi was not complying with international law and expelled the United Nations High Commissioner for Refugees knowing that he had 9 000 refugees in Libya; the same Libya that is currently being bombed after a humanitarian appeal.
It is this hypocrisy that needs to be changed. This is what needs to fundamentally change in the European Union.
Madam President, the Council decision adopts the UN Security Council Resolution. Let me quote it: 'To take all necessary measures to protect the civilians and civilian-populated areas under threat of attack in Libya, while excluding a foreign occupation force of any form on any part of Libyan territory'.
That single sentence contains two completely contradictory ideas. How do you protect civilians from attack without occupying any piece of territory in order to do so? How can nations with long and illustrious military histories, such as Britain and France, adopt such a nonsensical policy? The answer to that is simple: they are bound to do so by the European Union's Common Foreign and Security Policy, as a result of the Lisbon Treaty. They no longer control their own foreign policy.
The Council decision goes on to say that responsibility for the Union's military policy lies with the High Representative of Common Foreign and Security Policy. So Baroness Catherine Ashton will have the opportunity to wage her first war and put her name up there with the greats of military history such as Rommel, Montgomery and Eisenhower. Well good luck to her, but what is more likely to happen is that this idiotic policy results in disaster for all concerned.
The priorities of the West, and the European countries in particular, should be to encourage moderate regimes in North Africa by all diplomatic means, and to protect our own borders from further mass migration flows. That may not be the politically correct answer, but it is a realistic one from sensible nation states, were they able to take those decisions.
(NL) Madam President, last Friday, hundreds of so-called asylum seekers from the former Barbary broke out from their reception camps on the Italian mainland. These immigrants had been transferred there because Lampedusa is overfull. Madam President, this is the harsh reality: thousands of prospectless immigrants from Barbary are abusing the instability in their region in order to seek a better life in rich Europe.
The immigrants who were interviewed on TV promptly indicated the cities they most wanted to go to - Amsterdam, Rome, it did not matter much - or to make matters worse, they complained about the lack of cigarettes and drink provided by the Italian authorities. You would almost forget that people consciously choose illegality and deliberately misuse social services in Europe. These so-called asylum seekers, whom I prefer to call freeloaders, must be received in the region. Their shelter is the responsibility of the African Union, the Arab League or the terrible Organisation of the Islamic Conference.
The European Union is not responsible for these fortune seekers. If, nevertheless, they do come in, let us greatly accelerate the asylum procedures of these so-called refugees and send them back as soon as possible to the countries in and around Barbary. Let those countries take responsibility, not us and not now.
(The speaker agreed to take a blue card question under Rule 149(8))
(IT) Madam President, ladies and gentlemen, I would like to ask my fellow MEP who spoke just now if it can really be considered appropriate to apply the terms 'freeloaders' and 'fortune seekers' to people who are fleeing from a situation of great political distress - and all the political groups agree on this - such as the one in North Africa.
I find this to be an extremely serious allegation and call on the President to somehow highlight what has been said and establish whether this can be considered appropriate in such a sensitive debate that touches on the suffering of human beings, who are clearly not considered to have the right to eat, as it has been said of them 'they even demand food and are lot of freeloaders'.
I find it very serious that this has been said in this House and I hope that European citizens can read this extremely harsh utterance, which only serves to reveal the total political inadequacy of the person who said it.
(NL) Madam President, Mrs Costa, you are right, I am using harsh words, but those words are very clear. We in the European Union are now having to deal with a huge influx of refugees and the majority on the left are saying that these are just unfortunate people, all of whom are fleeing their countries. Fine, but why do they all have to come to Europe? I think it is more difficult to reach Europe in a boat than it is to reach Morocco or Saudi Arabia. Obviously, they are coming here because of our social services and because they will be able to get money from the government here. You are just allowing all of that!
We must act firmly against this and we need to ensure that, as Members of the European Parliament, we stand up for the citizens of the European Union. If you stick to this line of thinking, it will be our downfall. Next, we will be looking to sub-Saharan Africa and, eventually, everyone will be coming here. We cannot afford that. That is your world, but not mine. I wish you every success with that, but that is not what our citizens want, certainly not in the Netherlands.
Madam President, a few days ago, EU leaders announced that they stand ready to show concrete solidarity with those Member States most affected by migratory pressures. Well, that time has come, because the mass movement has now hit the European Union. We now call on the European Council to honour its word. And for solidarity to be concrete, it must mean that all Member States shoulder responsibility for the displaced people who are fleeing Libya towards Europe.
We have a tool already; we just need to use it. It is the solidarity mechanism envisaged in Directive 2001/55/EC, which does two things. Firstly, it gives temporary protection to all displaced people who reach the EU. Secondly, it puts the responsibility to host them on all Member States and not just on the country that they happen to arrive in. The mechanism is triggered by a Council decision stating that the mass influx exists. However, it must come on a proposal from the Commission - from you, Madam Commissioner.
There is no doubt that there is a mass exodus leaving Libya. More than 400 000 people have fled Libya, mostly to Tunisia and Egypt, but also now to EU countries. Last week, more than 800 people, mostly Somalis and Eritreans, arrived in Malta in just twenty-four hours. Proportionally speaking, this has the same impact as 120 000 arriving in France in just one day. Surely this would qualify as a mass influx. So it is not the numbers in absolute terms that we need to look at, but the numbers in relative terms - their relative impact on the country of arrival.
I really appeal to you, Madam Commissioner, to take the political leadership and make this proposal. I also appeal to the Council to honour its word and show concrete solidarity.
Madam President, the Council has refused to create an asylum policy and real formal burden-sharing since 1999. Speaking on behalf of David Sassoli and my Italian colleagues, what we see in Italy today is an emergency which has no real solution in law. A solution should have been found by now. Reception procedures, qualifications - the core of the asylum package which we are discussing today - should have been implemented long ago. We would then have had a concept of resettlement and a concept of burden-sharing, but we do not.
For that reason, I say on behalf of my group that we must assist in this emergency. We call on the Council in particular - but also on you, Commissioner - to show that political leadership, and to apply Council Directive 2001/55/EC. That will create a situation of resettlement which may at least alleviate some of the burden.
As well as doing that - as some have said - we cannot ignore our duties in relation to asylum and to international law. Those duties will apply to so many people who are vulnerable and suffering today. The reasons for the push factors of asylum are deep and profound - they are poverty and instability. However, we have a situation right now affecting the Southern countries and we need to implement Council Directive 2001/55/EC.
(DE) Madam President, I would like to address three points. Firstly, we should make it clear that we are indeed able to provide assistance to refugees from North Africa, particularly from Tunisia, and that we also want to do so. I therefore also welcome the fact that the Commission wishes to activate Directive 2001/55/EC for giving temporary protection and I would, at the same time, call for all Member States to actually utilise this, not only Italy, but also France and Germany - above all, the countries that are actually in a position to invest.
Secondly, we expect a clear statement from the Commission to the effect that any agreements entered into with dictators like Ben Ali or Gaddafi concerning the prevention of migration - that is how I would describe them - are null and void. Genuine partnerships with third countries, like Mrs Malmström mentioned, are probably not comparable with Italy's idea of buying the readiness to take back refugees with EUR 150 million. Instead of showing solidarity in respect of the prevention of refugees, we should be showing practical solidarity with North African States like Tunisia, to which 150 000 people have fled.
Thirdly, we need to understand how fragile the ground is on which the EU refugee prevention instruments are standing. Frontex and Dublin II - we need a rethink where these are concerned. We need liberal asylum and migration legislation in Europe and a different development policy that is genuinely sustainable.
(FR) Madam President, at this stage of our debate, I am inevitably going to have to repeat or to support some of the things that have been said previously. However, like several of my fellow Members, I also wanted to say that the problems that we are having to face - problems which the whole of the European Union is having to face at the moment - cannot be resolved by one Member State alone.
No Member State should have to rise alone to the challenges that it is facing and that, once again, the European Union as a whole, I believe, is facing. The ability of the European Union to organise itself and to handle the situation by working together and as one is therefore really what I am asking for. I believe that the time has truly come now to lay the foundations of a true European immigration and asylum policy.
A European asylum and immigration pact was adopted over a year ago. The time has come now, I think, to apply it in a very concrete fashion.
We heard the Commissioner; we heard a number of the recommendations that she was making. I would like to come back to them and to support very strongly some of her proposals. Yes, we must increase Frontex's resources at all costs. We must increase its human, material and financial resources, and we must ensure that it can provide greater support to Operation Hermes and Operation Poseidon.
Yes, we need extra, additional resources for those Member States that are principally affected, I would say, by the increased migration flows that we are seeing today. That will be the financial expression of our solidarity.
Yes, we need to forge closer cooperative links with the countries of the Southern Mediterranean; we need to support them, of course, help them, and find instruments. The Commissioner mentioned - I believe that she travelled to Tunisia to speak on this issue - mobility partnerships. Yes, we need to strengthen those instruments in a spirit of responsibility, in a spirit of solidarity, but also in a spirit of real, specific action.
(IT) Madam President, Commissioner, ladies and gentlemen, you must have realised that this House enjoys plenty of solidarity, but this is not enough. To introduce and empower a European immigration policy, we must do together what others cannot do, in other words, achieve the consensus of governments.
Take your proposals and put them before the Council. We shall support you, because you must have realised, apart from some xenophobic remarks, that you enjoy great respect and great solidarity in this House. Parliament will reaffirm this tomorrow, saying no to the refoulements, yes to the implementation of Directive 2001/55/EC and yes to the implementation of Article 25 of that directive.
Tomorrow, we will do our bit in Parliament. However we need others to do their bit; for governments to be much less selfish; for us to be seen sponsoring the solidarity needed to implement a European policy. Your work is naturally central to this effort, because without the governments, Europe will be weaker.
(PT) Madam President, Commissioner Malmström, ladies and gentlemen, we have all been saying how we are faced with an increase in migratory flows, in terms of both scale and complexity. Chronic conflict situations in Afghanistan, Somalia and the Democratic Republic of the Congo are now being joined by an alarming increase in new cases, such as Egypt, Tunisia and Libya, which have led to a dramatic worsening of the situation.
Member States which, for geographical reasons, have been more affected by these migratory pressures, have also seen their ability to respond considerably reduced. The chaotic situation on the island of Lampedusa, which several speakers have already mentioned, is one example, with the number of refugees exceeding the number of residents. The Member States that are particularly affected therefore urgently need to receive the necessary support, through the provision of financial, human and technical resources, in order to ensure they are actually able to respond to the massive migratory flows, and to be able to respond with humanity to the human pressure with which we are faced.
I therefore support the call made by my fellow Members for the European Union solidarity mechanism to be activated immediately. It is also important to take advantage of existing infrastructure and bodies, such as the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union and the European Asylum Support Office, and, probably, to reassess and adapt Operation Hermes. I also agree with what Mr Tavares has already said about the process for resettling refugees. It is important that the Council, which is not present for this debate, stops hiding behind legal pretexts and is able to bring this matter of refugee resettlement to a successful conclusion. Lastly, Commissioner, I believe that we need more solidarity between the Member States of the Union, improved coordination of efforts, and a sharing of responsibilities and burdens.
(IT) Madam President, Commissioner, ladies and gentlemen, it is sad to note that sometimes, the West can find great solidarity when it comes to bombing, sending companies into third world countries and taking oil, but finds it more of a struggle to make solidarity and migration policies. This evening's debate touches on these themes.
I went to Lampedusa on Monday and saw 4 000 - 5 000 people on the ground, huddling together to sleep under the sun and the rain, doing their business where they ate and not being able to change the wet clothes - which some have said were designer labels, but are, in fact, fake designer labels - they had on during the crossing, in lamentable conditions. Among these were 4 500 children, 12-13 year-old kids, living under the same conditions, conditions of discomfort shared also by the inhabitants of Lampedusa.
Tunisia is now home to 150 000 migrants who come from Libya and shows its solidarity. It is a poor country showing solidarity, while wealthy Europe is unable to accommodate 5 000 migrants. Europe should instead show its solidarity to these wonderful kids who have sparked the Jasmine Revolution originating in Sidi Bouzid that is changing North Africa and the world.
(IT) Madam President, Commissioner, ladies and gentlemen, your words are in line with what we wanted to hear. I would not, however, like to ideologise this debate which is sometimes ideologised in a bipartisan manner. I believe that it is a very serious matter to speak of a humanitarian emergency.
The question I ask myself, and that I also address to my fellow MEPs, is as follows: 'Can we speak of humanitarian emergency and stop at that point, or should we ask two types of questions, one about the emergency and thus about the immediate issues, and another about strategy?'
The problem of Africa and the Middle East is a problem that must, by definition, lie outside Europe, and the question that arises is whether there can be development without democracy. Let us remember that the revolt in these countries of the Middle East and the Mediterranean has not been about ideology but about bread, a revolt for democracy in order to survive.
We are bound to ask ourselves certain questions about this. It is all very well, Commissioner, to address the problem of Directive 2001/55/EC and everything that Frontex is doing, but Europe must ask itself what it wants to do about the Mediterranean and the whole of Africa.
Many of my fellow Members have spoken of Libya and other countries. This makes me think of Darfur, of certain situations where genocide goes on every day in Africa. The only discordant note I would add is this: it is not true that Europe is responsible for looting. Of course, some European countries are partly responsible, but in Africa, a number of capitalist systems interact that are not based on the social economy of labour, like our own, but are based on the state economy, state capitalism. The leading example is China, which buys sovereign debts and exploits entire populations. We cannot go and oust presidents who are driven by crime. Even the UN cannot do this.
I think that we should leave aside the ideological issues and think about the immediate problem, and that means welcoming these people, all of them together. Tomorrow, though, we cannot avoid discussing Europe's strategy towards the whole of Africa.
(FR) Madam President, we have come to the end of the speeches, so I am going to focus on two points in the form of questions. Firstly, the humanitarian chaos in the Mediterranean is the inevitable consequence of the shortcomings, indeed of the lack of a common migration policy, within the European Union. To seek merely to prevent migration flows bound for Europe is unrealistic, and it means that, today, third countries and Member States in southern Europe are alone having to suffer the consequences. The Italian response - collective expulsions - is not acceptable, and neither is the French position of closing the borders; it resolves nothing and simply overlooks the real issues at stake.
My first question is this: can we expect a shake-up and the development of a balanced European migration policy?
My second question concerns European solidarity also; I do not see it as a slogan but as something that has become an urgent and absolute necessity. I, too, urge the Council to respond urgently and activate the solidarity mechanism provided for by the directive on temporary protection in the event of a mass influx, but I also urge the Member States to respond to the UNHCR's appeal for the urgent resettlement mechanism to be applied.
Therefore, my second question is: can we expect concrete action at the Justice and Home Affairs Council of 11 and 12 April?
(RO) Madam President, I believe that today's debate on the Provera report is welcome in view of recent events in the Mediterranean region and North Africa. I wish to begin by emphasising the need for an EU-level approach to managing the migration flows triggered by the wave of revolution in the Arab world, in the spirit of solidarity required by Article 80 of the Treaty of Lisbon.
On the other hand, I wish to congratulate Mr Provera for his report which underlines the need to take into account consistently the deep-rooted causes of the instability which is the source of the migration flows. Plenty of events are going on at the moment, reminding us of the urgent need for action. In the wake of the post-election conflict in Côte d'Ivoire, for example, hundreds of thousands of Ivorians sought refuge in neighbouring countries, including 94 000 of them in Liberia alone, a country itself threatened by instability.
In order to escape this spiral of instability and migration, I think that we need to emphasise, above all, the preventive aspect. By this I am primarily thinking of preventing conflicts. We must also consider promoting democracy and human rights, as well as, of course, improving the economic situation in the long term.
Then again, in my view, we need to make better use of the instruments we have available as part of the global approach to migration in order to encourage synergy between migration and development. The issue of migration must automatically feature in the dialogue with Europe's partners. Efforts must also be stepped up in supporting development projects in the countries of origin and transit, which improve living conditions and these countries' ability to manage migration flows.
(IT) Madam President, Commissioner, ladies and gentlemen, everything is uncertain as regards the situation in North Africa. We do not know the immediate outcome of the civil war in Libya, we do not know whether the new political order in the Maghreb countries and Egypt will be conducive to democracy, or whether even worse conditions will arise with regard to democracy and relations with Europe.
As for the arrival of an unstoppable stream of fugitives from the shores of Africa onto European shores and those of Lampedusa in particular, it is difficult, even in this case, to distinguish those who are fleeing from violence and fear of death, those who have, for example, escaped from prison, and those who are looking for a future that holds better things than the hunger in their country.
We can nevertheless be sure of certain things. Firstly, human dignity must be respected in all human beings. Secondly, the European approach is to offer hospitality to all refugees. Thirdly, the borders of the individual states which form part of the European Union are the borders of Europe. Fourthly, there is a duty of solidarity among all European countries that are part of the Union: this was confirmed, strengthened and made legally binding by the Treaty of Lisbon, which also governs migration policy and the management of migratory flows in an area of freedom, security and justice. Fifthly, the instruments for coping with emergencies such as the current one are already in place, in the form of Directive 2001/55/EC, Frontex and the European Asylum Support Office (EASO). The current situation is one of those situations that reveals whether Europe actually is or is not a reality.
Commissioner, I greatly enjoyed your speech, but I think we should move from words to deeds. I am well aware of this and I know you will act. We hope that your proposal will be followed up. The important thing is that words are not enough: we need deeds to make Europe a reality. This is an opportunity to build Europe.
(EL) Madam President, we are at a turning point. I say this, because we need to consider how we intend to move forward, beyond the crisis facing us at the moment. We managed, in previous years, to limit migration flows from North Africa to southern Europe, to Italy, Spain, Portugal, Malta and Greece, through bilateral agreements between these countries and the corresponding countries in North Africa, and we really did achieve significant results. That is why there is now more pressure on Greece via Turkey, because Europe and Greece have been unable to apply similar agreements with Turkey, despite the fact that such bilateral agreements exist.
My question therefore is this: now that all this disruption has broken out, what is to become of these agreements, Commissioner? Could we - and should we - link these prior agreements or other future agreements to the financing we provide? The package of measures you announced is very good and we must help these countries. It is our duty to help all our fellow men; however, this must be linked with an obligation on the part of these countries to take back everyone who has arrived in Lampedusa and everyone who arrives in the immediate or more distant future in other European countries, because the greater the pressure, the more people will arrive in other countries.
While we are on the subject and as Directive 2001/55/EC has been raised, perhaps we should review what we were saying a year ago; several Members have referred to the famous reallocation that we have awaited so anxiously. We are still waiting to apply repatriation and resettlement; please tell us what else we should do. Perhaps, however, we should start straight away with the internal resettlement of refugees, so as to relieve the pressure on the countries which face a real problem?
Finally, because my time has run out, we must limit fragmentary approaches by the Member States. Some countries, such as Germany and France, are selectively suspending returns under Dublin II to Greece. We may face the same problem with Italy in the immediate or more distant future. The Greek Government has come along and announced another fragmentary approach: a fence in Evros, but we have no overall solution to the problem. This is such a vital issue that we need real solidarity and an overall strategy, Commissioner.
(PL) Madam President, Commissioner, the original plan was for this debate to be much narrower, covering only the Provera report. The Conference of Presidents decided to extend its scope, and so we are now discussing - and quite rightly too - current reactions to the influx of people who are, for the most part, refugees. For we cannot call them illegal immigrants, because they are refugees - from Syria and, above all, from North Africa, which is currently engulfed in revolutionary turmoil. Our debate is now also focusing on an overall assessment of the European Union's current asylum and immigration policy.
As shadow rapporteur for the Group of the European People's Party (Christian Democrats) on the Provera report, however, I would like to return to this document. I would like to raise two issues in connection with it, which, in my opinion, are absolutely vital. Firstly, I would like to say how much I welcome the fact that the report discusses the need for greater synergy between two key pillars of European policy, namely, development and security. The lesson we are learning today from the revolutionary events in North Africa tells us that aid provided only via official channels and distributed by the departments of dictator-led governments does not solve the social problems of people living in countries covered by EU aid policy. EU aid must genuinely help ordinary people to solve social problems, instead of lining the pockets of dictators and those in power.
Not only economic reform, but also reform in terms of democracy and human rights should be a prerequisite for the granting of development aid. Today, we are seeing that young people from those parts of the world in which we are interested and which are covered by our development policy not only want bread, but also freedom and democracy.
Secondly, in view of the demographic challenges facing Europe, it is becoming clear that the European Union will not cope with the problems already appearing on the horizon for the labour market without a coherent and genuinely rational immigration policy. The only thing that can prevent the influx into Europe of the least educated and most needy migrants looking for their place in the world is a well thought-out and coherent migration policy, as previous speakers have mentioned, such as those operated by Canada and New Zealand.
(IT) Madam President, Commissioner, ladies and gentlemen, the situation in the Mediterranean basin, and the current and foreseeable migratory flows, require the adoption of a medium- and long-term strategy different from the one announced by Commissioner Malmström.
I think it is necessary to create democratic living and development conditions in African countries bordering the Mediterranean that will prevent the kind of migration we are witnessing. I therefore believe we need a special plan in the short term - some have defined it as a Marshall Plan - to stimulate and implement a process of development in the countries of North Africa. Only in this way can we stop and prevent future migration.
I would also like to underline the need for compensatory measures in the areas involved. All the speakers talked of Lampedusa, but I would like to invite you to reflect on what the kind of migratory process we are experiencing at present really means for an island that lives on tourism and fishing. Tour operators have not received any bookings for months but only cancellations. Europe must show its support with appropriate compensatory measures.
(IT) Madam President, ladies and gentlemen, I speak as a representative of Southern Italy and as a proud European, in the conviction that Member States should contribute to building a solid and lasting Union.
Finding us unprepared for an emergency only 70 miles from our shores reflects the weaknesses of our 27-member system and the need to develop a greater sense of accountability and solidarity. An individualistic approach is likely to weaken Europe and set back the process of integration we have so painstakingly built over recent decades.
Every corner of this Europe is Europe. Lampedusa is also Europe and this applies in all fields and in all policies. It is absurd to see that this emergency is being dealt with by only two member countries. We have chosen to join together to become stronger and, as in the best marriages, the union should be for better or for worse.
(IT) Madam President, Commissioner, ladies and gentlemen, thank you for your words. We are bound to offer our full support when you speak of solidarity between Member States and when you emphasise that the Commission will call on Member States to be fully accountable to asylum seekers. Thank you because you have reassured us that everything that has been lacking will now come to pass.
Through our vote tomorrow, we wish to give strength to your actions, give strength to your words, giving you a full mandate to ensure that what has been lacking will now come to pass.
Unfortunately, not all European governments are adopting the same approach. Some consider the maritime borders of Italy to be the borders of Italy and not Europe and state in no uncertain terms that they do not wish to share the burden that only Italy and Southern Italy are shouldering.
We therefore fully endorse your speech, but we endorse it in the belief that, through the strong action of the Commission before the Council, the solidarity of Member States with Italy should be real and substantial and all 27 Member States should demonstrate their accountability and their ownership of this emergency.
(IT) Madam President, Commissioner, ladies and gentlemen, I welcome your speech and the list of measures announced, and will not enter into the legal and regulatory debate on temporary protection of migrants and the application of Article 80 of the Treaty.
As we speak, unseaworthy vessels continue to sail the Mediterranean to the Italian coast, their passengers often paying with their lives. Despite the recent transfers, Lampedusa remains in a situation of absolute emergency and people are still streaming into the tent city of Manduria.
Italy continues to play its part in taking in these desperate people, while other countries are remarkable only for the number of expulsions taking place through their police stations. Our government is in Tunis attempting to limit to this flow, but we cannot continue to go it alone. We need the European Union, we need assistance and we need the political role of Europe to plan a new neighbourhood policy and a more efficient strategy on migration, starting from the failure of the Dublin system and the observation that Lampedusa is not only the border of Italy but also that of Europe.
(IT) Madam President, Commissioner, ladies and gentlemen, as an elected representative from Southern Italy, I join the chorus of fellow MEPs who have preceded me in calling for appropriate action to address the critical situation faced by citizens and migrants in Lampedusa.
The health and sanitation situation on the island has exceeded all limits of decency. I appeal to the sense of responsibility of the Italian Government to ensure it adopts all measures available to it, and call on the European Commission to implement the measures provided for in the EU Directive on temporary protection for immigrants.
The next European Council of Ministers of the Interior, scheduled for 11 April, must take appropriate measures to ensure that neither the migrants nor the citizens of Lampedusa are left in a desperate condition. We therefore need to initiate a serious debate on the European Neighbourhood Policy which will focus on initiatives to support the path to democracy, especially in the countries of the southern shores of the Mediterranean. I congratulate Mr Provera.
(PT) Madam President, we know that, in order to solve immigration problems, there is a need to support the development of immigrants' countries of origin, without outside interference, but with concrete action promoting solidarity, respect for human rights and the defence of peace, whether in Tunisia, Egypt, Libya or any other country. Nevertheless, this is not what is happening, a sad example of which is the situation in Lampedusa. There is an urgent need for serious measures; solidarity measures; measures that will bring this tragedy to an end. I would like, Commissioner, to draw particular attention to the situation of immigrant women. There is a need to guarantee such women the right to their own passport and residency permit, which is also important for combating human trafficking, in particular, that of women and children; support for the resettlement of refugees also needs to be linked to this. Finally, I challenge the Commission to review the Return Directive as soon as possible: a directive that is against immigrants fleeing war, hunger and misery, whose only wish is to be happy with their families, and who deserve our solidarity.
(EL) Madam President, Mr Provera has done an excellent job and I congratulate him. His report takes a realistic view of the problem and his proposal on sharing the burden of immigration is a necessary solution.
I therefore propose that we broker an agreement that will improve and update the Dublin Regulation. Events illustrate that we will not resolve the question of immigration and that it will continue. We cannot eliminate it, but we must manage it. Greece, Italy and Spain cannot deal with it alone, because these countries are under severe pressure. We have failed to address the problem since 1990. We consider that it does not exist, we leave the Member States to their fate and these poor people are being exploited, as are the natives of Europe suffering this burden. We must not forget that there are 7 million unemployed in Europe today, 3 million of whom are 19 to 24 years old.
(RO) Madam President, in his memoirs entitled 'How Stalinism was born', Stalin's former assistant, Boris Bazhanov, recounts a scene which occurred in the Kremlin in December 1923. In a discussion with his comrades, the Georgian murderer said something which would cause a stir. It is not important who votes in the party and how. What is of paramount importance is who counts the votes. As a result, it will come as no surprise to us, for instance, that Nursultan Nazarbayev was recently re-elected in Kazakhstan with more than 95% of the votes.
It is the same story in Romania where absolutely every election is rigged. This charade for democracy is orchestrated by the local mafia under the direct protection of the US Embassy in Romania, which actually decides what is better for the Romanian people. Indeed, the WikiLeaks telegrams highlight that, unfortunately, Romania has become a fourth-hand outpost of the CIA, which is demonising Stalin, but using his methods. What a disgrace!
(IT) Madam President, Commissioner, ladies and gentlemen, at this point of the debate, practically everything has been said, and perhaps that is exactly the point. We continue to talk and, as we speak, the landings are continuing and people are dying at sea and crowding in inhumane conditions on the Italian and Maltese shores, which are not the shores of Italy and Malta, but the border of Europe, gateway to our European Union, through which any of our 27 Member States can be reached.
The time for talk is over, we are told by our citizens and the migrants who sought freedom and found themselves locked in closed camps. It is time to act, Commissioner. I call on you; we call on you to take the lead as early as tomorrow, after our vote, and to send a request to the Council for the implementation of Directive 2001/55/EC and jointly establish a true strategy for the future of the Mediterranean, because at stake is not only Europe's credibility but also its immediate fate.
(RO) Madam President, this debate is taking place at a critical time for the future of the European Neighbourhood Policy. In this context, I believe that the incidents which Italy has encountered in Lampedusa highlight the need to devise an EU migration policy focused on the following areas.
Firstly, the EU should focus on the causes of migration flows. By this I mean the precarious economic situation and unstable political climate in the countries of origin. By creating jobs and increasing investments in these countries, the Union would encourage their citizens to become involved in their own community.
Secondly, I believe that migrants' rights need to be protected. It is the duty of the Frontex agency, in particular, to implement the Geneva Convention relating to the Status of Refugees and the other international treaties in this area.
Madam President, the debate this evening has been characterised by the use of the word 'solidarity'. All too often in this Chamber, Members speak in their own national interests, but it might be better if more of us spoke about concerns in other countries, to show solidarity.
The reason I asked for the floor was that I was very struck by the numbers used by my colleague, Simon Busuttil, of 800 people arriving into Malta being the equivalent of 120 000 arriving into France on one single day. The problems of Malta and of Lampedusa are European Union problems.
I talked extensively about the idea of solidarity during the Lisbon Treaty debate. We need to debate the concept of solidarity in this Parliament because I fear that solidarity is sundered in the European Union at the moment, not just on this difficult issue, but on many others. It is time that we, as a Parliament, grappled with it and put European Union solidarity back on the map.
Member of the Commission. - Madam President, this is indeed a challenging situation. North Africa is, of course, facing a challenge. The people there are now trying, especially in Tunisia and Egypt, to build new countries - democratic countries where there is respect for fundamental rights and the rule of law. They are preparing for elections later this summer. We should do everything to support them in this fantastic journey.
The Commission is, as you know, preparing a revised strategy for the neighbourhood and it will be presented to the Council. It will contain support for democracy, support for economic development, growth and job opportunities, and there will also be an element of mobility. This is a challenge for which we should provide our support.
We also have a challenge in Libya, where the increased violence is creating a very insecure situation and forcing many people to flee. It is a challenge for European migration policy. In the long term, we need to develop a more global approach to this, very much in line with Mr Provera's report, the input of which will be taken into account.
In the short term, we, of course, need to conclude the asylum package. Believe me, Mrs Keller, we are trying to do that. With the help of the European Parliament and the efforts of the different rapporteurs to get the package together and conclude the negotiation with the Parliament, I still hope that we can finalise this before the end of the year.
There is a challenging facing Lampedusa and Malta. I would like to reject some allegations that the Commission, or 'Brussels', has not been engaged in helping Italy. We have, in fact, offered assistance to Italy. For the remaining period under the current long-term budget, there is EUR 171 million in the national envelope for Italy. Some of that money has not yet been used for Italy, and we have been working with the Italian authorities on an almost daily basis to see how programme financing can be reallocated so that it can be used to address the situation in Lampedusa.
We have also offered Italy assistance to reimburse some of the costs of internal transfers of migrants. We have the Frontex Hermes operation, but I would like to remind you that Frontex depends on the contribution of the Member States, and that will be running out in a very short time. We have the answer: we have Europol in place. We are engaged in talks with Tunisia to seek a solution on an organised, dignified, voluntary return of those people who are not in need of international protection. We are helping Tunisia to fight the trafficking networks and seeing how we can assist it in building up border control. This is part of a larger mobility partnership.
Most of the refugees are in Tunisia and Egypt. As I said, more than 400 000 people have left Libya. Most of these people have been repatriated. They are mainly Tunisians and Egyptians, but they also come from about 30 different countries, mainly in Africa. There are also people from Bangladesh, Iraq, Afghanistan, etc.
Most of these people have been repatriated through European assistance, with the Member States working in a true spirit of solidarity with Tunisia and Egypt. But there are some people remaining. I visited these refugee camps only a few days ago. The Tunisians are doing impressive work together with international organisations, such as the UNHCR. But there are a few people there, a few thousand, who are stranded. They cannot return home. We need to assist these people. They need to be resettled in Europe. It is very difficult for me to explain to these Somalis that you cannot come to Europe because we have not agreed on delegated or implemented acts. So please, I urge you and the Council to come to an agreement on this, because we could really fulfil the aim of the European resettlement programme and help those people, because they have nowhere to go.
We are also seeing refugees coming to Europe now - to Lampedusa and to Malta. I realise that Malta, of course, with the size of the island, is under enormous pressure. We might see more people coming. Many of these people might be in need of international protection. As long as the violence goes on in Libya, the risk of more people having to flee will increase.
These people are indeed a European challenge. They will probably need shelter. We have certain funds. We have certain agencies. We have certain policies to try to assist these people. As I said, we are considering the possibility of using the temporary protection mechanism. This can be activated when there is a mass influx of people who are unable to return. But for this to be activated, it needs a qualified majority in the Council. Today, that majority does not exist. We are, of course, monitoring this very closely and we will bring it back to the Council next week. But before we activate this mechanism, I am calling - and I will continue to call - on Member States to put solidarity into action: not only to come out with beautiful words, but to act.
We need to find solutions to assist Italy and Malta and possibly other countries who will be under pressure. I urge Member States to do this. There are solidarity funds available for European countries who respond to this appeal. This will all be discussed at the Justice and Home Affairs Council next week. I will be happy to report back to you after that.
Thank you very much, Madam President, for a very important debate.
(IT) Madam President, ladies and gentlemen, I would like some clarification from Commissioner Malmström. The Commissioner said activation of Directive 2001/55/EC will be discussed within Council. You will discuss it next week with Council because, if I understand correctly, we currently lack a qualified majority.
Member of the Commission. - Madam President, maybe I was unclear there. Everything that I presented to you, including some experiences from Egypt and Tunisia, will be discussed at the Council next week.
Of course, the situation in North Africa is the main point on the agenda. There is a reference in my speech to this temporary protection mechanism, but I do not know if there will be a decision or anything like that. It is very much up to the Presidents as to how they want to monitor this, but we are monitoring this situation on an hourly basis. I just wanted to say that to date, there is no such thing as a qualified majority to activate this protection mechanism.
Madam President, ladies and gentlemen, before I come to the report, I would like to respond to Mr Meyer and Mr Tavares. I really respect the opinions of everyone, but it seems to me that their views on Lampedusa and what is happening in Lampedusa are hardly generous.
I wanted to inform them that 12 000 people arrived in Lampedusa within the space of three nights. Lampedusa is a small island with 6 000 inhabitants and 12 000 people arrived suddenly in three nights, increasing the population to 20 000. I think it is very difficult for any country to accept such a large number of people arriving in such a short space of time on a small island which has no facilities for such a great number of arrivals. There are currently 1 400 migrants on Lampedusa. Much has been done, and as soon as sea conditions permitted, the migrants were transferred to other centres, primarily in the south of the country.
This brings us to the report. I wanted to thank the shadow rapporteurs of the different political parties who, with their different sensibilities, have contributed very effectively to this report. They made a fundamental contribution, in absolute transparency, in the same spirit that inspired us all at the beginning. I also thank Commissioner Malmström for the enthusiasm she has shown for the concept of burden sharing, which should influence her work within the Commission and thus within Council. If she continues to show the same enthusiasm, I think the results will follow.
I end by saying that the situation is very difficult to sum up. Insofar as a summing up is possible, I would like to say that any policy will be ineffective and incomplete as long as huge differences persist between the levels of development in the North and South of the world, as long as huge differences persist in the quality of democratic institutions, and as long as there are vast differences in respect for human rights. We must take action as part of a major policy of strategic cooperation and aid that will have an impact on the structural causes that led to these huge inequalities between North and South. If we solve those structural causes, the rest will follow and the world we all live in will probably be a better place.
The joint debate is closed.
The vote will take place on Tuesday, 5 April 2011.
Written statements (Rule 149)
I am highly critical of the action that the EU is taking with regard to migration. The different interests of Germany, France, Spain and the other Member States, divided between Northern and Southern Europe, are placing Italy in a very awkward situation. The Italian Government would do well to procrastinate less and act more, rejecting migrants until Europe comes up with a genuine common immigration policy. The European Union needs a common asylum policy and to ensure that the principles of solidarity and burden sharing do not remain mere promises on paper. This would be the situation if Italy were to take on the burden of a situation that is changing the face of North Africa and the entire Mediterranean region. Italy can no longer accept Libyans, Tunisians and Egyptians until France, Germany and Austria cease rejecting anyone who comes from North Africa through their territory. Until Brussels coordinates the management of migration flows with the governments in Paris, Berlin and Vienna, as well as Rome and the other Member States, Italy would do well to adopt a much more uncompromising stance than it is doing at present.
The report on migration has a solution for preventing migration flows. The rapporteur believes that we should prevent migration by investing in the countries that are the source of migration flows. In a time of economic and financial crisis, however, it is not possible for the EU to 'finance' the third world on a massive scale, at the expense of maintaining the living standards of European citizens. There have been, there are and there will continue to be enormous economic differences between the EU and Africa. If these differences were erased, and third world citizens no longer had any reason to migrate to the EU, it would be because we had contributed to a decline in standards in EU countries. We must not delude ourselves that migration results only from violations of fundamental human rights. A large percentage of migrants come to the EU only for a 'better' life. Sociological research shows that the greater the percentage of migrants in the EU, the more dissatisfied local people are with their way of life. If the number of migrants exceeds a certain percentage, they lose interest in becoming part of European society and, on the contrary, create their own society within the EU. The EU should focus migration policy exclusively on violations of human rights. The financial and economic differences between migrant countries and the EU should not be a reason for providing funding to these countries. The policy on preventing migration must be combined with a policy on the prevention of migration at the EU's external borders.
The events in North Africa have resulted in a new migration flow on Europe's southern border. While we ponder solutions to this acute problem, we also need to examine its causes.
The fall of the Arab dictatorships may be one of the major turning points in global politics since the collapse of the Iron Curtain some 20 years ago. It is, above all, a tremendous chance for democracy and civil rights. Like all revolutions, this one also entails a risk. At its most critical, it is visible when dictators who abuse their powers threaten their own citizens, as is happening in Libya.
Europe and its allies cannot and should not just sit idly by while there is unrest on its borders. We have one common mission: we need to do all we can to protect the lives of innocent citizens, including women and children, when no one else can. The democratisation of North Africa, a respect for human rights, and the emerging economic growth associated with these are the best way to stem the human tide on Europe's southern border.
For weeks now, thousands of migrants have been landing on the shores of the Mediterranean and, in particular, in Malta and Lampedusa, fleeing the situation in their country, where unprecedented political instability reigns. Frontex has rightly launched Operation Hermes to help the Italian authorities cope with this mass influx of migrants to their shores. The management of this humanitarian crisis must not be left to the Italian authorities alone. The control of the EU's external borders must be a joint effort, because it is a joint challenge. This mass influx of third-country nationals will result in waves of illegal migrants entering many Member States. We need only see how the French authorities are intercepting every day hundreds of illegal migrants arriving straight from Italy. We know full well that those asylum seekers include many economic migrants who 'slip' into these mixed migratory flows. Moreover, the European effort must be stepped up. The Member States must provide Frontex with the resources it needs to carry out its missions. We also need to cooperate more with the Tunisian authorities. Tunisia must fulfil its readmission obligations.
in writing. - The situation in Libya at present is very uncertain. What is certain, however, is that it has brought about a humanitarian crisis. As this report describes, armed conflicts, especially when they involve human rights abuses, give rise to huge increases in migratory flows to neighbouring countries. In view of the massive proportions these could lead to, the EU's Frontex programme cannot be the best tool to deal with such levels of migration. The EU must, as of now, set up and plan a proper response, including a detailed burden-sharing action plan to help refugees resettle in a coordinated manner. This should be based on the solidarity clause contained in Article 80 of the TFEU. One could quibble about what particular number of refugees could be defined as an 'emergency'. However, we need to have a detailed plan laid out, with clear thresholds on a country-by-country basis, so that EU governments and the Commission are both ready and well prepared to deal with an imminent crisis. As a Maltese MEP, it is very disappointing that the Commission is apparently so under-prepared to deal with a crisis that has long been inevitable.
The motion for a resolution highlights a very significant and important matter. It not only focuses on the problem of equal treatment for women and men in rural areas, but also points directly to the need to create equal opportunities for women living in rural areas, similar to those enjoyed on a daily basis by women living in urban centres. I think that we have paid too little attention in Parliament thus far to the social and professional development of women in rural areas. Women living in rural areas come up against many obstacles every day, both economic and infrastructure-related, which, to a significant extent, limit their opportunities in terms of access to education, health protection and, most importantly, the labour market. After all, not many job offers are targeted at rural areas, mainly due to the fact that these areas are significantly less developed in economic terms. That is why it is so important to support rural development policies by improving access to advanced infrastructure, or by means of opportunities to benefit from highly developed information and communications technologies. I am sure that the Members of the European Parliament can also do a great deal to ensure that rural areas catch up with the benefits of civilisation. We are, after all, able to organise various kinds of training or workshops, during which we can provide real help in accessing EU funds earmarked for the development of rural areas.